 Case: 3:21-cv-00012-WHR-PBS Doc #: 8 Filed: 08/11/21 Page: 1 of 2 PAGEID #: 25




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

DALE GRIMM,                                       :   Case No. 3:21-cv-12
                                                  :
        Plaintiff,                                :
                                                  :   District Judge Walter H. Rice
vs.                                               :
                                                      Magistrate Judge Peter B. Silvain, Jr.
                                                  :
MARK DONNATELLI, et al.,                          :
                                                  :
        Defendants.                               :
                                                  :


                                             ORDER


       This case is presently before the Court upon Plaintiff’s Motion to Correct Scrivener’s

Error; Public Records Request/FOIA Request; and Motion to Correct a Defendant’s Address and

to Serve at That Address. (Doc. #5).

       Plaintiff requests that the name of Defendant Mark Donnatelli be corrected to Mark

Donatelli. Id. Plaintiff’s Motion to Correct Scrivener’s Error is GRANTED. The Clerk of

Courts is directed to change the spelling of Defendant Mark Donnatelli to Mark Donatelli.

       Additionally, Plaintiff requests from the Court “all documents … regarding your attempt

to serve Defendant Beth Cappelli in this action.” Id. There are no documents regarding the

Court’s “attempt to serve Defendant Beth Cappelli in this action” because the Court has not

attempted to serve her. Accordingly, Plaintiff’s request is DENIED.

       Plaintiff moves to correct Defendant Mark Donatelli’s address and requests that both

Defendants be served. Id. Plaintiff appears to be mistaken about who is responsible for service.

Federal Rule of Civil Procedure 4(c)(1) provides that “[t]he plaintiff is responsible for having the

summons and complaint served within the time allowed by Rule 4(m) and must furnish the
 Case: 3:21-cv-00012-WHR-PBS Doc #: 8 Filed: 08/11/21 Page: 2 of 2 PAGEID #: 26




necessary copies to the person who makes service.” Furthermore, a plaintiff is responsible for

completing a summons for every defendant. See Fed. R. Civ. P. 4(c)(1) (“A summons must be

served with a copy of the complaint.”). In this case, Plaintiff has failed to complete a summons

for any of the Defendants. Although Plaintiff may request that the Court order service by a

United States marshal or deputy marshal or by a person specially appointed by the Court, Fed. R.

Civ. P. 4(c)(3), “a pro se plaintiff who is not proceeding in forma pauperis must typically first

attempt service by other means.” Simkins v. McIntosh, 3:19cv227, Doc. #15, PageID #162 (S.D.

Ohio Oct. 30, 2019) (citing Bax v. Executive Office for U.S. Attorneys, 216 F.R.D. 4, 4-5 (D.D.C.

2003)) (discussing congressional intent to relieve United States marshals of the burden of serving

summonses and complaints in civil actions). Plaintiff has failed to show that he has attempted

service by other means. Therefore, Plaintiff’s request that the Court order service is DENIED.

       IT IS SO ORDERED.

August 11, 2021                                        s/Peter B. Silvain, Jr.
                                                       Peter B. Silvain, Jr.
                                                       United States Magistrate Judge




                                                 2
